Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 1 of 48 Page ID #:1



    1 Jason Levin (161807)
        STEPTOE & JOHNSON LLP
    2 633 West Fifth Street, Suite 700
        Los Angeles, California 90071
    3 Telephone: (213) 439-9400
        Facsimile: (213) 439-9599
    4 jlevin@steptoe.com
    5 Karl M. Tilleman (Pro Hac Pending)
        Alan Bayless Feldman (Pro Hac Pending)
    6 STEPTOE & JOHNSON LLP
        201 East Washington Street, Suite 1600
    7 Phoenix, Arizona 85004-2382
        Telephone: (602) 257-5200
    8 Facsimile: (602) 257-5299
        ktilleman@steptoe.com
    9 afeldman@steptoe.com
   10 Attorneys for Plaintiff
   11                        UNITED STATES DISTRICT COURT
   12                      CENTRAL DISTRICT OF CALIFORNIA
   13 The Icon at Panorama, LLC,                 Case No.: 2:19-CV-00181
   14                      Plaintiff,
                                                 COMPLAINT FOR:
   15         vs.                                1. ATTEMPTED
   16 Southwest Regional Council of                 MONOPOLIZATION IN
        Carpenters; Laborers International          VIOLATION OF SECTION 2 OF
   17 Union of North America Local 300;             THE SHERMAN ACT
        Daniel Langford, an individual;          2. CONSPIRACY TO
   18 Alexis Olbrei, an individual; Ron             MONOPOLIZE IN VIOLATION
        Diament, an individual; Pete                OF SECTION 2 OF THE
   19 Rodriguez, an individual; Ernesto             SHERMAN ACT
        Pantoja, an individual; Sergio           3. DIRECTING A “GROUP
   20 Rascon, an individual; Angel Olvera,          BOYCOTT” IN VIOLATION OF
        an individual; SWAPE, LLC, a                SECTION 1 OF THE SHERMAN
   21 California limited liability company;         ACT
        Smith Engineering & Management,
   22 a California corporation; unnamed          4. CONSPIRACY AND ATTEMPT
        spouses of all named individual             TO ENTER INTO EXCLUSIVE
   23 Defendants, and DOES 1 through 10,            DEALING ARRANGEMENT IN
        inclusive,                                  VIOLATION OF SECTION 3 OF
   24                                               THE CLAYTON ACT AND
                           Defendants.              SECTION 1 OF THE SHERMAN
   25                                               ACT
   26                                            5. VIOLATION OF LABOR
                                                    MANAGEMENT RELATIONS
   27                                               ACT, 29 U.S.C. § 187
   28

                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                           12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 2 of 48 Page ID #:2




    1                                          6. RACKETEER INFLUENCED
    2                                             AND CORRUPT
                                                  ORGANIZATIONS ACT, 18
    3                                             U.S.C. § 1962 (C)
                                               7. UNFAIR COMPETITION, CAL.
    4                                             BUS. & PROF. CODE § 17200,
                                                  AGAINST ALL DEFENDANTS
    5
                                               AND DEMAND FOR JURY TRIAL
    6
    7         Plaintiff, The Icon at Panorama, LLC (“Icon”) alleges as follows:

    8                               Jurisdiction and Venue

    9         1.    This Court has jurisdiction over the subject matter of this action

   10 pursuant to 28 U.S.C. § 1331 and § 1337. This action arises under the Clayton
   11 Act, 15 U.S.C. §§ 15, 26, to obtain injunctive relief, damages and costs, including
   12 reasonable attorneys’ fees for violations of sections 1 and 2 of the Sherman Act,
   13 15 U.S.C. §§ 1, 2, section 303 of the Labor Management Relations Act, 29
   14 U.S.C. § 187, and the federal Racketeer Influenced and Corrupt Organizations
   15 statute, 18 U.S.C. § 1961 et seq.
   16         2.    This Court has jurisdiction pursuant to 28 U.S.C. § 1367 over the

   17 state law causes of action because those causes of action are related to the federal
   18 law causes of action and form part of the same case and controversy under Article
   19 III of the United States Constitution.
   20         3.    The conduct alleged in this Complaint occurred in interstate

   21 commerce and has affected and will continue to substantially and directly affect
   22 interstate commerce.
   23         4.    The Court has personal jurisdiction over the Defendants and venue is

   24 proper in the Central District of California because (a) all Defendants reside in the
   25 State of California and at least one of the Defendants resides in this District, and
   26 (b) substantial parts of the events or omissions giving rise to the claims occurred
   27 in this District.
   28                                          -2-
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 3 of 48 Page ID #:3




    1                                     Introduction
    2        5.     The Southwest Regional Council of Carpenters (“SWRCC”) and the
    3 Laborers International Union of North America Local 300 (“LIUNA”) have
    4 conspired to dominate, monopolize, and control the sale of labor services to
    5 developers of large real estate projects within Los Angeles County, California by
    6 engaging in anti-competitive conduct and racketeering activities, including fraud
    7 and extortion, by means of, inter alia, their pattern and practice of filing repeated
    8 sham litigation under the guise of the California Environmental Quality Act
    9 (“CEQA”). This fraudulent, extortionist, and anti-competitive conduct is
   10 commonly referred to as “greenmail.”
   11        6.     Throughout this Complaint the term “Union Defendants” will mean
   12 SWRCC and LIUNA, whether acting directly as a labor organization or through
   13 any of its officers, directors, employees, or agents authorized to act on behalf of
   14 one or both organizations.
   15        7.     For nearly two decades, the former Montgomery Ward building at
   16 14665 Roscoe Boulevard in Panorama City has sat abandoned, attracting
   17 homeless encampments, gangs, graffiti, and various other criminal activities.
   18 Once a popular shopping destination, the department store shut its doors in 2001
   19 after struggling to compete with other retailers.
   20        8.     Icon purchased the vacant site in January of 2016 and based on
   21 feedback from the City and numerous community stakeholders, Icon submitted an
   22 application to the Los Angeles Department of City Planning (“Department of City
   23 Planning”), proposing to transform the vacant and dilapidated property that
   24 encompasses an approximate nine-acre site, into a mixed-use complex, including
   25 numerous residential units and commercial space – known as The Icon Panorama
   26 Project (“Project”).
   27
   28                                          -3-
                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 4 of 48 Page ID #:4




    1        9.     The Department of City Planning, the area’s City Council Office,
    2 neighboring property and business owners, Panorama City residents, business
    3 leaders, the Panorama City Neighborhood Council, the Panorama City Chamber
    4 of Commerce, law enforcement (LAPD), a local hospital (Mission Community
    5 Hospital), Galpin Motors (a prominent employer in the area), PATH (People
    6 Assisting The Homeless) (an advocacy group focused on housing the homeless),
    7 among others (collectively the “Community”), enthusiastically support the
    8 Project. The Community overwhelmingly supports Icon’s plan for the property
    9 and have expressly stated that it would strongly satisfy the area’s critical housing
   10 needs with a contemporary and diverse mix of apartments, bring needed jobs and
   11 desirable retail businesses, beautify and safeguard the community, and provide the
   12 overall redevelopment desperately needed in the currently blighted area.
   13        10.    Despite the overwhelming and vocal Community support, from
   14 March 2017 through August 2018, the Union Defendants have, at every step of
   15 the Project approval process, tried to induce the area’s City Council Office,
   16 Department of City Planning, Los Angeles City Planning Commission (“Planning
   17 Commission”), and the Los Angeles City Council (“City Council”) to deny
   18 approval of the Project on false grounds that it does not comply with CEQA. The
   19 Union Defendants’ sole purpose in filing CEQA challenges was to delay the
   20 Project and coerce, intimidate, and pressure Icon to agree to use exclusively union
   21 labor, otherwise Icon would suffer significant cost increases to the Project.
   22        11.    The Union Defendants were the only individuals or entities to
   23 continuously challenge the Project’s compliance with CEQA and to publicly
   24 oppose the Project.
   25        12.    During its sham CEQA challenges, the Union Defendants essentially
   26 bribed the Icon Project developers promising that they would withdraw their
   27 CEQA challenges and actively support the Project if Icon would agree to use
   28                                          -4-
                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                      12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 5 of 48 Page ID #:5




    1 exclusively union labor on the Project. The Union Defendants made these
    2 promises to Icon even if Icon took no steps whatsoever to address the purported
    3 environmental concerns raised in the Union Defendants’ CEQA challenges. The
    4 Union Defendants’ CEQA challenges were an absolute sham, through and
    5 through, and had nothing whatsoever to do with protecting the environment.
    6        13.    Icon continuously made good faith efforts to engage with the Union
    7 Defendants to involve them in the Project in ways that were financially feasible.
    8 Icon was consistent in its message that given the Project’s location and the area’s
    9 low rents, it could not support the high cost of using exclusively union labor but
   10 that finding certain areas on the Project to use union trades was a possibility once
   11 Icon began working on the construction plans and pricing the Project.
   12        14.    Icon informed the Union Defendants that the Project’s financial
   13 constraints were further demonstrated by the fact that the Project site sat vacant
   14 for almost two decades and experienced a number of failed attempts by other
   15 developers to redevelop it.
   16        15.    Not once was the environment raised as a legitimate concern by the
   17 Union Defendants to Icon during any discussions or written communications
   18 among the parties about the Project. In fact, early on, during discussions with the
   19 Union Defendants, Icon attempted to address any environmental concerns that the
   20 Union Defendants had. The Union Defendants summarily refused to engage in
   21 discussions about environmental concerns as the Union Defendants were solely
   22 interested in compelling Icon to use exclusively union labor on the Project.
   23 Otherwise stated, the Union Defendants are exploiting the CEQA process itself,
   24 not for any reason related to the environment but for their own financial gain and
   25 as a weapon to coerce Icon, and other developers like Icon, to use nothing but
   26 union labor on major developments in Los Angeles County.
   27
   28                                          -5-
                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 6 of 48 Page ID #:6




    1        16.   The irony and hypocrisy of the Union Defendants’ sham claims are
    2 noteworthy as a considerable part of what they challenged and objected to are
    3 alleged unsafe conditions on the site that would adversely impact the health and
    4 well-being of those working on the Project, yet while they were publicly opposing
    5 the Project with these bogus environmental and health concerns, privately, they
    6 were pressuring Icon to use exclusively union labor that would guarantee that no
    7 one other than a their own union members would be working on the Project thus
    8 ensuring that their members would be exposed to these alleged “health risks.”
    9        17.   SWRCC refused to negotiate with Icon to find feasible ways to
   10 include their trades and demanded that Icon use exclusively union contractors on
   11 the Project. LIUNA refused to negotiate with Icon over an alternative labor
   12 arrangement, in part, because LIUNA disclosed to ICON that they previously
   13 entered a “most favored nation” agreement with a competing developer whereby
   14 LIUNA agreed with the competing developer not to enter more favorable
   15 agreements with other developers, such as Icon.
   16        18.   The Union Defendants’ challenges so lacked in merit that, in
   17 rejecting one of their numerous challenges to the Project, at the conclusion of the
   18 Planning Commission hearing, Los Angeles Planning Commission President
   19 David Ambroz stated that the Union Defendants “weaponized” CEQA and made
   20 objections that were “just patently false.” That blunt public rebuke of the Union
   21 Defendants is exactly what they are doing, which is why Icon has filed this
   22 litigation—to stop the Union Defendants from weaponizing CEQA and filing
   23 frivolous CEQA challenges as a threat to any developer who does not succumb to
   24 the Union Defendants’ threats.
   25        19.   The Union Defendants failed on their appeals in every administrative
   26 level and, on August 29, 2018, the City Council denied the Union Defendants’
   27
   28                                         -6-
                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                   12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 7 of 48 Page ID #:7




    1 appeal and unanimously approved the Project, exhausting the administrative
    2 approvals process.
    3        20.    Failing to force Icon to use exclusively union contractors on the
    4 Project via their spurious administrative challenges, the Union Defendants
    5 nevertheless continued their sham efforts on October 1, 2018 by filing a Petition
    6 for Writ of Mandate based on CEQA in the Superior Court of the State of
    7 California, County of Los Angeles. As they did during the administrative process
    8 before the Planning Commission and City Council, the Union Defendants again
    9 made false statements regarding the Project. And again, the Union Defendants
   10 have only one goal in mind—to delay the Project further, to drive up costs, and to
   11 force Icon to cede to their continued improper and anticompetitive demands or
   12 suffer significant cost overruns, potential termination of contracts with interested
   13 retailers, and the loss of relationships with potential nonunion contractors who
   14 have expressed an interest in working on the Project.
   15        21.    This is not the first time that the Union Defendants filed sham
   16 oppositions and appeals to the Los Angeles Planning Department, Planning
   17 Commission, and City Council based on false CEQA claims to delay development
   18 of large projects within Los Angeles County for the purpose of coercing,
   19 intimidating, and pressuring developers to surrender to their demands.
   20        22.    In fact, the Union Defendants’ practice of challenging projects under
   21 the guise of CEQA is rampant and has become the status quo in Los Angeles
   22 County on projects that are of substantial enough scale to attract their attention.
   23 The Union Defendants’ practice is well known by developers, the community, the
   24 City’s council offices, the Department of City Planning, the Planning
   25 Commission, and the City Council. In fact, there is a website called
   26 www.phonyuniontreehuggers.com         that tracks and documents the unions
   27 opposition to countless public and private sector projects throughout California
   28                                          -7-
                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 8 of 48 Page ID #:8




    1 “on environmental grounds.… with the ulterior motive of extracting something of
    2 economic value from the public or private owner.” As stated in an email from a
    3 planner at the Department of City Planning, Major Projects/Environmental
    4 Analysis unit: “From the experience in the Major Projects unit, the law firm
    5 Lozeau Drury, the Southwest Carpenters union, and/or the LIUNA union submit
    6 comment letters (electronically and written comments) on nearly every single
    7 recent EIR that our unit processes.”
    8        23.    In fact, the Union Defendants utilize virtually the same “template”
    9 arguments and claims in their comment letters and appeals on every project they
   10 challenge and appeal.
   11        24.    The Union Defendants regularly conspire with SWAPE, LLC and
   12 Smith Engineering & Management, Inc., two consulting firms that provide
   13 misleading analyses on environmental impacts such as air quality and traffic to
   14 distort the facts and assist the Union Defendants in asserting frivolous challenges
   15 to projects’ Environmental Impact Reports (“EIR”).
   16        25.    The Union Defendants have a consistent pattern and practice of filing
   17 sham challenges administratively and litigation in the Superior Court of the State
   18 of California against other developers within Los Angeles County in which they
   19 assert similar false claims under CEQA in an effort to delay their projects and
   20 drive up project costs to control the labor market.
   21        26.    Most developers buckle under the pressure and settle with the Union
   22 Defendants, resulting in disproportionally more developments in higher rent areas
   23 that can support these increased costs to the detriment and at the expense of
   24 underserved and lower income areas such as Panorama City (where the Project
   25 site is located) where developers cannot sustain the higher costs and thus abandon
   26 their projects as they are no longer financially feasible. Unfortunately, the
   27 ultimate losers are the lower income communities that see little in the way of
   28                                          -8-
                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                   12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 9 of 48 Page ID #:9




    1 quality community-enhancing development and more blight from boarded-up and
    2 dilapidated abandoned sites.
    3         27.   Icon brings this action to assert and defend its right to manage,
    4 control, and operate its business affairs free from the Union Defendants’
    5 conspiracy to dominate, monopolize, and control the sale of labor services to
    6 developers of large real estate projects within Los Angeles County thorough its
    7 blatant use of sham litigation to achieve its goals.
    8         28.   The Union Defendants’ anti-competitive and abusive conduct has not
    9 only harmed Icon and other developers, nonunion contractors, the Panorama City
   10 community, and businesses and residents, it has also wasted the time and
   11 resources of public agencies, and now the courts.
   12         29.   Without intervention from this Court, the Union Defendants will stop
   13 at nothing to prevent the development of the Project and other similar large
   14 projects within Los Angeles County and to eliminate competing nonunion
   15 contractors from the labor market. By engaging in the anti-competitive activities
   16 described in this Complaint, the Union Defendants have violated the Sherman
   17 Act, the Clayton Act, the Labor Management Relations Act, the Racketeer
   18 Influenced and Corrupt Organizations Act, and the California unfair competition
   19 laws.
   20                                      The Parties
   21         30.   Plaintiff Icon is a limited liability company organized in 2015 and
   22 authorized to do business in Los Angeles County. Icon is a real estate planning,
   23 investment, and development company currently developing the Icon at Panorama
   24 Project. William Ruvelson and Eran Fields are co-founders and principals of Icon.
   25         31.   Defendant SWRCC is a labor organization within the meaning of the
   26 Labor Act (29 U.S.C. § 151 et seq.). SWRCC represents over 50,000 members in
   27 Southern California, Nevada, Arizona, Utah, New Mexico, and Colorado.
   28                                           -9-
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                  12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 10 of 48 Page ID #:10




     1        32.    Alexis Olbrei is the Chief of Staff of the SWRCC.
     2        33.    Pete Rodriguez is the President/COO of the SWRCC.
     3        34.    Dan Langford is the Executive Secretary – Treasurer/CEO of the
     4 SWRCC.
     5        35.    Ron Diament is a Special Representative of the SWRCC.
     6        36.    SWRCC, Olbrei, Rodriguez, Langford, and Diament transact
     7 business in this jurisdiction with their principal place of business at 533 S.
     8 Fremont Ave, Los Angeles, California 90071.
     9        37.    At all relevant times, Olbrei, Rodriguez, Langford, and Diament have
    10 been agents of SWRCC and are authorized to act for and on behalf of SWRCC.
    11        38.    Defendant LIUNA is a labor organization within the meaning of the
    12 Labor Act (29 U.S.C. § 151 et seq.).
    13        39.    Angel Olvera is an organizer with LIUNA.
    14        40.    Sergio Rascon is the Business Manager of LIUNA.
    15        41.    Ernesto Pantoja is a Special Projects Field Agent of LIUNA.
    16        42.    LIUNA, Olvera, Rascon, and Pantoja transact business in this
    17 jurisdiction with their principal place of business at 2005 W. Pico Blvd, 2nd
    18 Floor, Los Angeles, California 90006.
    19        43.    At all relevant times, Olvera, Rascon, and Pantoja have been agents
    20 of LIUNA and are authorized to act for and on behalf of LIUNA.
    21        44.    The Union Defendants were at all relevant times the agents,
    22 principals, partners, co-conspirators, and/or co-venturers of each other, and each
    23 of them acted within the course, scope, and authority of those relationships. As a
    24 result, the Union Defendants are jointly and severally liable for the acts alleged in
    25 this Complaint.
    26
    27
    28                                          - 10 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                      12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 11 of 48 Page ID #:11




     1        45.    Upon information and belief, SWAPE, LLC is a California limited
     2 liability company with an office and place of business located at 2656 29th Street,
     3 Suite 201, Santa Monica, CA 90405.
     4        46.    SWAPE is an environmental consulting firm that conducts business
     5 within Los Angeles County, California. SWAPE provides consulting services to
     6 the Union Defendants directly or through its legal counsel.
     7        47.    The Union Defendants engaged the services of SWAPE in
     8 connection with their efforts to monopolize the labor market as described herein.
     9        48.    Upon information and belief, Smith Engineering & Management,
    10 Inc. (“SEM”) is a California corporation with an office and place of business
    11 located at 5311 Lowry Rd, Union City, CA 94587.
    12        49.    SEM is a traffic and civil consulting firm that conducts business
    13 within Los Angeles County, California.
    14        50.    SEM provides consulting services to the Union Defendants directly
    15 or through its legal counsel.
    16        51.    The Union Defendants engaged the services of SEM in connection
    17 with their efforts to monopolize the labor market as described herein.
    18        52.    Plaintiff is unaware of the true names or capacities, whether
    19 individual, corporate, associate, or otherwise, of Defendants sued herein as DOES
    20 1 through 10, inclusive, and therefore sue these Defendants by such fictitious
    21 names. Plaintiff will seek leave of the Court to amend this pleading to set forth the
    22 true names and capacities of said Doe Defendants when the same are ascertained.
    23 Plaintiff is informed and believes, and on that basis allege, that each of the
    24 fictitiously named Defendants is responsible in some manner for the occurrences
    25 herein alleged, or was acting in concert with, and with the permission, approval,
    26 and authorization of, the specifically named Defendants.
    27
    28                                          - 11 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                      12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 12 of 48 Page ID #:12




     1                                    Factual Allegations
     2 I.      Icon proposes a transformative redevelopment project that the local
               community overwhelmingly supports.
     3
               53.    Retail company Montgomery Ward previously owned and operated a
     4
         large store at 14665 Roscoe Boulevard in Panorama City, California.
     5
         Montgomery Ward closed its business in 2001. The building at Roscoe Boulevard
     6
         has sat vacant since 2001, and the area has experienced homeless encampments,
     7
         gang activity, graffiti, and other criminal activities.
     8
               54.    In 2016, Icon paid $18 million for the nearly nine-acre parcel on
     9
         Roscoe Boulevard as the first step in its plan to transform the lot previously
    10
         occupied by Montgomery Ward.
    11
               55.    On the abandoned site, Icon plans to construct 623 residential
    12
         apartments, a 17,000 square foot public park, and 60,000 square feet of
    13
         commercial space to potentially include pedestrian active retail at an estimated
    14
         cost of $150 million to Icon.
    15
               56.    The proposed development is named the “The Icon Panorama” and
    16
         has been enthusiastically greeted by the City and the Community.
    17
               57.    Neighborhood residents and groups have described the Project as a
    18
         job-creator; “provid[ing] much needed housing”; “exactly what we need”; and “a
    19
         critical element for the area’s renewal.”
    20
               58.    For example, Jack Waizenegger, a 30 year resident of Panorama
    21
         City, wrote in a letter of support for the Project: “Development of the project, The
    22
         ICON at Panorama City, will be the catalyst to begin restoration of our
    23
         community. In addition, it will clean up the blight left from the defunct
    24
         Montgomery Ward ruins, create good jobs during and after construction, provide
    25
         much needed housing, add new desirable shopping and entertainment,
    26
         complement the future Metro line along Van Nuys Boulevard, attract more
    27
         redevelopment, and become a centerpiece which all of our community can be
    28                                             - 12 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                       12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 13 of 48 Page ID #:13




     1 proud of. I do not know of a single neighbor or business owner who objects,
     2 instead they are all eager and excited to see this project arrive.”
     3        59.    Stephanie Cervantes, a 20 year resident of Panorama City wrote in
     4 her letter of support: “As you know, we have the densest residential population of
     5 any community in the valley, yet our housing is generally older and run down. We
     6 need new and beautiful apartments so that instead of moving out of Panorama
     7 City to other nicer neighborhoods, we stay here in the same community where we
     8 were born and where our parents and grandparents live. The residents here are
     9 good hard-working folks who want to give our children a better quality of life
    10 than we had. Moving into another community has been the answer for so many,
    11 but as long-time Panorama City residents move out, the community loses its soul.
    12 If there was a better housing alternative here in the neighborhood, more of us
    13 would stay. All of us go elsewhere to shop because our only shopping center (the
    14 Panorama Mall) is old and lacks any of the new and interesting elements that
    15 everyone else takes for granted when they shop at the gorgeous newer centers in
    16 Burbank, Woodland Hills or Universal City. Icon Panorama will give us a high-
    17 quality shopping experience with a beautiful open park with plenty of parking.
    18 We need this development to happen. Los Angeles needs for this development to
    19 happen.”
    20        60.    Local business owners have “applaud[ed] the developers and their
    21 efforts to transform the Panorama City neighborhood.” Jeff Skobin, VP of
    22 Business Operations for Galpin Motors, one of the area’s largest employers, wrote
    23 in Galpin’s letter of support: “While the rest of Los Angeles has enjoyed
    24 tremendous development and economic boom, Panorama City has continued to
    25 languish. There have been two failed attempts in the past to revitalize the site,
    26 both of which were headed by out of state developers. This development is
    27 absolutely critical for the revitalization of Panorama City and the surrounding
    28                                           - 13 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                   12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 14 of 48 Page ID #:14




     1 communities. We desperately need this dynamic mixed-use project with its
     2 proposed community park that will become the social hub of our community. We
     3 deserve such a quality project.”
     4        61.    Saul Mejia, President of the Panorama City Chamber of Commerce
     5 wrote in the Chamber’s letter of support: “After driving around other parts of Los
     6 Angeles such as North Hollywood and Koreatown and seeing their beautiful new
     7 developments, it is disappointing to return to Panorama City and not see the same.
     8 Our community was once known as the heart of the San Fernando Valley. With
     9 this new project and those that will follow it, we will be beating strong once
    10 again. We applaud The Icon Company for coming into an area that was
    11 considered unworthy of development until recently.”
    12        62.    Gregory Wilkinson, Chair of the Panorama City Neighborhood
    13 Council wrote in the Council’s letter of support: “Further, the lost economic
    14 activities for having such a large part of our business district has been a real loss
    15 to our residences and other local businesses. We are tired of seeing the Site being
    16 left to waste away and our community suffer as a result.”
    17        63.    Michel Moore, Chief of Police for the Los Angeles Police
    18 Department     noted that the vacant site “has been occupied by the
    19 homeless/transients” and “has fallen victim to vandalism and has been
    20 burglarized.” Chief Moore emphasized, “This location would be ideal as a
    21 redevelopment project. A new development would create jobs and benefit the
    22 local economy. It is a densely populated area and in desperate need of
    23 redevelopment. The developer, ICON, has taken on this challenge and proposed a
    24 project which we feel not only fits the community but benefits the city as well.”
    25        64.    Tescia Uribe, Chief Program Officer for PATH Housing Partnerships
    26 Program, whose mission is to end homelessness for individuals, families, and
    27
    28                                          - 14 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                      12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 15 of 48 Page ID #:15




     1 communities, applauded “[t]he fact that they are building desperately needed
     2 housing in a community that has been largely ignored by development.”
     3         65.    James K. Theiring, Chief Executive Officer of Mission Community
     4 Hospital located in Panorama City that employs over 700 workers wrote: “As
     5 active participants in our community, we have not seen any significant business
     6 growth in recent years and struggle to find close partnerships. In this regard, we
     7 believe that the development of Icon Panorama will bring needed jobs, businesses
     8 and contemporary housing into the community, as well as modern attractions for
     9 residents of Panorama City and neighboring towns.”
    10 II.     The Union Defendants raised sham challenges to the Icon Project at
               every step of the CEQA administrative process.
    11
               66.    CEQA sets forth a process for evaluating and publicly disclosing the
    12
         environmental impacts of a proposed project.
    13
               67.    For projects subject to CEQA, the agency prepares an initial study of
    14
         the project’s impact on the environment.
    15
               68.    If necessary, the lead agency then sends a Notice of Preparation to
    16
         inform the public that it will prepare an EIR for a project. The lead agency
    17
         provides at least 30 days to comment on the Notice of Preparation. The lead
    18
         agency may also hold meetings with experts and the public during this period.
    19
               69.    The lead agency then prepares a draft EIR (“DEIR”) and provides the
    20
         public an opportunity to comment on the draft. The lead agency can also issue
    21
         revised DEIRs. The lead agency then prepares a final EIR (“FEIR”) and responds
    22
         to the comments on the DEIR. The agency then holds public hearings and makes
    23
         a decision on the project.
    24
               70.    In Los Angeles, the Los Angeles Advisory Agency initially approves
    25
         the project. An interested party can appeal that decision to the Los Angeles
    26
         Planning Commission, then to the Planning and Land Use Management
    27
         Committee. If the Planning and Land Use Committee approves the project, an
    28                                          - 15 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 16 of 48 Page ID #:16




     1 interested party can appeal the decision to the City Council. Once an interested
     2 party has exhausted all administrative remedies, it can appeal the approval of the
     3 project by filing a Petition for a Writ of Mandate in California Superior Court.
     4        71.    On April 6, 2017, the Department of City Planning unanimously
     5 approved Icon’s DEIR for the Panorama Project.
     6        72.    On May 22, 2017, the Union Defendants sent to the Department of
     7 City Planning, via e-mail and U.S. mail, comments challenging the DEIR for the
     8 Project.
     9        73.    The May 22, 2017 letter falsely stated that the DEIR failed to analyze
    10 the soil for hazardous chemicals at the Project site. In fact, the Union Defendants
    11 had a copy of the DEIR and knew that it analyzed the soil for hazardous
    12 chemicals at the Project site.
    13        74.    On August 31, 2017, the Department of City Planning recirculated a
    14 revised DEIR that addressed comment letters from City of Los Angeles’s
    15 Building Departments, neighborhood stakeholders, and the Union Defendants.
    16        75.    On February 23, 2018, the Department of City Planning issued the
    17 FEIR for the Project.
    18        76.    On March 19, 2018, the day before the first public hearing on the
    19 Project, the Union Defendants sent another letter via e-mail challenging the FEIR.
    20 The letter urged the Department of City Planning to deny environmental
    21 certification of the Project.
    22        77.    The March 19, 2018 letter falsely stated that the City of Los Angeles
    23 Fire Department (“LAFD”) found that fire protection for the Project would be
    24 inadequate. The Union Defendants knew that the LAFD found that the fire
    25 protection for the Project would be adequate if the Project made certain changes
    26 that are standard practice.
    27
    28                                         - 16 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 17 of 48 Page ID #:17




     1        78.   The March 19, 2018 letter also falsely stated that the FEIR refused to
     2 analyze the impact the project would have on fire protection. In fact, the Union
     3 Defendants knew that the FEIR analyzed the impact the Project would have on
     4 fire protection.
     5        79.   On March 20, 2018, at the first public hearing on the Project before
     6 the Los Angeles Advisory Agency, the Union Defendants opposed the Project and
     7 repeated the false statements about the Project contained in the March 19, 2018
     8 letter. The Advisory Agency unanimously approved the Project the same day.
     9        80.   The Union Defendants appealed the Advisory Agency’s decision to
    10 the Los Angeles Planning Commission.
    11        81.   On April 23, 2018, the Union Defendants sent another letter via e-
    12 mail and overnight mail to the Planning Commission challenging the Project.
    13        82.   The Union Defendants continued with their sham challenges by
    14 falsely claiming that the revised Project “has never been analyzed in any CEQA
    15 document,” and “will dramatically increase almost all of the Project’s
    16 environmental impacts,” and that, because the revised Project has 48% more
    17 residential units than the original Project, it will have 48% greater impacts,
    18 conveniently ignoring that the overall scope of the revised Project was actually
    19 reduced by decreasing the commercial floor area proposed under the original
    20 Project from 200,000 to 60,000 square feet, a reduction of 70% which
    21 significantly reduced the Project’s overall environmental impacts. In fact, the
    22 FEIR undertakes a thorough analysis to conclude that such impacts would be
    23 reduced from those of the original Project.
    24        83.   The Union Defendants, which purport to be advocating on behalf of
    25 environmental protection, seek to indict the Department of City Planning for
    26 advancing the purposes of CEQA by developing a less impactful project in
    27
    28                                        - 17 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 18 of 48 Page ID #:18




     1 response to comments on the DEIR and analyzing that project as a new alternative
     2 in the FEIR.
     3         84.    The Union Defendants also falsely claimed that the Department of
     4 City Planning is required to adopt a different reduced project, which the EIR
     5 identified as the environmentally superior alternative. In certifying the EIR, the
     6 Advisory Agency correctly found this alternative to be infeasible, as it would not
     7 satisfy the Project’s underlying purpose and key objectives to the same degree. In
     8 particular, it would not support regional housing goals and transit-oriented
     9 development or provide the critical mass and mix of uses necessary to
    10 successfully activate the area.
    11         85.    Inexplicably, the April 23, 2018 letter also falsely stated that the
    12 DEIR “states clearly that the Project proposal is for a maximum of 422 residential
    13 units.” (Emphasis added.) In fact, the Union Defendants had a copy of the DEIR
    14 and knew or should have known that it did not state that the Project proposal is for
    15 a maximum of 422 residential units.
    16         86.    On April 26, 2018, the Planning Commission unanimously approved
    17 the Project over the Union Defendants’ objections.
    18         87.    At the April 26, 2018 hearing, Planning Commission President David
    19 Ambroz chided the Union Defendants’ abuse of process and sham litigation
    20 tactics, stating:
    21                I would like to say a few things. I feel as though the
                      [Union Defendants’] appeal was specious at best and in
    22                my lawyer days I would say I would deny it with
                      prejudice. I think CEQA has been weaponized and it’s a
    23                shame that it is so. Things and assertions like “soil
                      wasn’t studied and would harm people” is just patently
    24                false. And the staff provided information to this
                      commission that Phase 1 and Phase 2 studies were done
    25                and that is in the record and available to the appellant
                      and I am just unclear why someone would make an
    26                assertion that is just patently false. I am dismayed that I
                      have rarely seen CEQA used to actually protect the
    27                environment. It seems here and I would be curious to
                      know, and I am not asking, that this seems to be a labor
    28                                           - 18 -
                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 19 of 48 Page ID #:19



                      question, are you going to use union labor or not. And
     1                while that is not our decision to make it is a shame that
                      we are now seeing CEQA used as a tool to both delay
     2                community redevelopment and potentially not harm by
                      not improving the environment so dismaying and a trend
     3                that I do not see stopping anytime soon without
                      significant reform.
     4
               88.    On May 25, 2018, the Union Defendants again appealed the decision
     5
         to the Planning and Land Use Management Committee.
     6
               89.    On August 21, 2018, the Planning and Land Use Management
     7
         Committee unanimously approved the Project.
     8
               90.    The Union Defendants again appealed the decision to the Los
     9
         Angeles City Council.
    10
               91.    Before the City Council hearing on the Project, the SWRCC met
    11
         with the City Council’s office to further pressure them to oppose the Project.
    12
               92.    On August 29, 2018, the City Council unanimously approved the
    13
         Project.
    14
               93.    On September 28, 2018, following the approval of the Project,
    15
         SWRCC Chief of Staff Olbrei met with Jim Dantona, Chief of Staff of the area’s
    16
         City Council Office to try to discuss a labor agreement on the Project. According
    17
         to Ackley Padilla, the area’s City Council Office’s Deputy Chief of Staff, Olbrei
    18
         left the meeting amenable to the idea of providing SWRCC the right to match
    19
         Icon’s other subcontractors’ pricing. On October 1, 2018, the final day to appeal
    20
         the City Council’s decision, the Union Defendants filed their suit as they were
    21
         unable to coerce and force Icon to pledge in advance that it would use exclusively
    22
         union contractors on the Project.
    23
               94.    Throughout the entire administrative process, the Union Defendants
    24
         were the only individuals or entities to continuously challenge the Project’s
    25
         compliance with CEQA and publicly oppose the Project. In fact, as detailed
    26
         herein, the Project received overwhelming support from the City and Community.
    27
    28                                          - 19 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                          12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 20 of 48 Page ID #:20




     1        95.    Icon spent significant time and money responding to the Union
     2 Defendants’ sham CEQA challenges at the administrative stage.
     3 III.   At the same time the Union Defendants pursued their sham CEQA
              challenges, the Union Defendants demanded that Icon agree to use
     4        exclusively union labor on its Project.
     5        96.    To facilitate their attempt to assert monopolistic control of the sale of
     6 labor services to developers of large projects in Los Angeles County, the Union
     7 Defendants have coerced or attempted to coerce developers like Icon to use
     8 exclusively union contractors.
     9        97.    In mid-April 2017, after the Department of City Planning released
    10 the DEIR but before the Unions Defendants filed their first opposition, Ron
    11 Diament, Special Representative for SWRCC, contacted Icon Principal Ruvelson
    12 and told him that he had learned about the Project and wanted to talk with him
    13 about having Icon use exclusively union contractors on the Project.
    14        98.    Ruvelson explained that Icon was willing to use both union and
    15 nonunion contractors on the Project, and that Icon would implement a competitive
    16 bidding process to select contractors for the Project to ensure that it met its
    17 budgets.
    18        99.    Unbeknownst to Icon, at the same time that Diament sought to
    19 discuss Icon’s labor needs, the Union Defendants were preparing their sham
    20 CEQA challenges as described above.
    21        100. After Icon received the Union Defendants’ May 22, 2017 challenge
    22 to the Project, Ruvelson emailed Diament to express confusion about the Union
    23 Defendants’ tactics, stating: “Ron, Please be in touch about this. I’m confused.”
    24        101. Diament told Ruvelson that if Icon agreed to use exclusively union
    25 contractors on the Project, the Union Defendants would drop their CEQA
    26 challenge to the Project. At no time did Diament ever tell Ruvelson that Icon also
    27
    28                                          - 20 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                        12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 21 of 48 Page ID #:21




     1 needed to address any of the purported environmental issues contained in the
     2 Unions’ CEQA challenge.
     3         102. On June 8, 2017, Ruvelson met with Diament and Olbrei at
     4 SWRCC’s training facility in Sylmar, CA.
     5         103. At the June 8 meeting, Diament and Olbrei continued to pressure
     6 Ruvelson to use exclusively union contractors for the Project.
     7         104. The next day, Diament emailed Ruvelson a list of four “Union
     8 General Contractors” that Icon should use for the Project: Morley Builders, Inc.,
     9 W.M. Klorman Construction Corporation, Charles Pankow Builders, Ltd., and
    10 Bomel Construction Company. Diament stated that “There’s more. . . . I started
    11 with these 4 and I will send out the complete list later.”
    12         105. Over the next few months, the administrative process and the Union
    13 Defendants’ sham CEQA challenges continued.
    14         106. On October 16, 2017, Icon principal Eran Fields contacted Diament
    15 to express his frustration with the Union Defendants’ continuing challenges to the
    16 Project in an effort to force Icon to use exclusively union contractors. Fields
    17 reiterated that Icon was willing to use union contractors, as well as nonunion
    18 contractors, through a competitive bidding process. Fields stressed to Diament
    19 that due to the Project’s location and projected rents, that it was infeasible for Icon
    20 to pledge in advance to use exclusively union contractors because of the higher
    21 labor costs but that Icon would work with the Union Defendants in good faith to
    22 include them in certain areas of the Project that Icon could afford.
    23         107.   That same day, Diament emailed Fields and stated, “I have some
    24 influence with these folks, [i.e., the Unions],” and that they could work out a deal.
    25         108. On March 14, 2018, one week before the first public hearing on the
    26 Project, Diament sent a text message to Fields asking to meet before the hearing
    27 and implying that the Union Defendants would drop their CEQA challenges only
    28                                           - 21 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                        12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 22 of 48 Page ID #:22




     1 if Icon agreed to use exclusively union contractors. In response to Fields
     2 questioning why he wanted to meet, Diament stated: “I know the road you need to
     3 be on the get the job to move forward,” and in response to Fields’ response of
     4 “Sorry, no idea what that means. You mean opposition from union if we don’t?”
     5 Diament responded: “I know that there’s been some of that from a few, including
     6 the carpenters.”
     7         109. In response, Fields texted the following: “As I mentioned to you in
     8 the past, we won’t be coerced into using union labor due to threats of opposition
     9 but are willing to explore ways to include union labor on this job if feasible.
    10 Meeting before our hearing should have no bearing on that.”
    11         110. Diament immediately responded: “I’m just making suggestions on
    12 how to navigate through the woods. If you hire good contractors that participate in
                                                                             1
    13 apprenticeship programs are tikkun olamins, it makes everyone smile.”
    14         111.   Fields responded: “Thanks Ron but it’s very simple for us. We do
    15 our best and always act honorably and honestly. If we can find a way to work
    16 together that would be great. If we can’t then it won’t be for lack of trying.”
    17 IV.     LIUNA agreed to give “Favored Nation” status to another Los Angeles
               County apartment developer.
    18
               112. G.H. Palmer, Inc. (“G.H. Palmer”) is a real estate developer with
    19
         apartment projects in Los Angeles County. G.H. Palmer claims to own more than
    20
         11,000 apartment units in Southern California.
    21
               113. Upon information and belief, LIUNA agreed with G.H. Palmer to
    22
         grant G.H. Palmer “Favored Nation” status in its project labor agreements,
    23
         ensuring that no other developer could obtain a more competitive agreement than
    24
         the Union Defendants had with G.H. Palmer.
    25
    26
               1
    27         Tikkun Olam is a concept in Judaism interpreted as an aspiration to behave and
       act constructively and beneficially.
    28                                         - 22 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                         12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 23 of 48 Page ID #:23




     1         114. Upon information and belief, LIUNA agreed with G.H. Palmer that
     2 they would never agree to allow a developer to use nonunion labor on a project.
     3 Per the Favored Nation agreement with G.H. Palmer, LIUNA agreed to demand
     4 use of exclusively union labor on all projects.
     5 V.      The Union Defendants offered to drop their sham CEQA litigation and
               allow the Project to timely proceed in exchange for exclusivity.
     6
               115. Despite the Union Defendants’ sham CEQ challenges (as described
     7
         above), Icon attempted to discuss possible ways to work together with the Union
     8
         Defendants on the Project that did not require Icon to pledge in advance to use
     9
         exclusively union labor, but met Icon’s labor budget needs.
    10
               116. On May 2, 2018, Olbrei and Rodriguez from SWRCC and Pantoja
    11
         and Rascon from LIUNA had a breakfast meeting with Ruvelson and Fields to
    12
         discuss the Project and how to possibly work together. During the approximately
    13
         two-hour meeting, Icon again explained that given the Project’s location and the
    14
         area’s low rents, it could not support the higher cost of using exclusively union
    15
         contractors, but that it would work with the Union Defendants to try to find areas
    16
         in the Project to include their trades. Not once was the environment raised as a
    17
         legitimate concern by the Union Defendants during the meeting. Icon left the
    18
         meeting cautiously optimistic as the Union Defendants represented that it would
    19
         be amenable to entering into a letter of intent between the parties that would
    20
         require Icon to make good faith efforts to find ways to include the Union
    21
         Defendants on the Project.
    22
               117. On May 24, 2018, one day before the Union Defendants filed yet
    23
         another appeal of the Project’s approval, Olbrei of SWRCC emailed Fields,
    24
         stating that if Icon would sign a Letter of Understanding (“LOU”) promising to
    25
         use exclusively union contractors, in exchange the Union Defendants would
    26
         withdraw its CEQA challenges without Icon doing anything to address the
    27
         purported environmental issues. Specifically, the LOU promised that:
    28                                          - 23 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 24 of 48 Page ID #:24



                     the Carpenters’ Union will promptly express its support
     1               for the Project before governmental bodies and/or
                     community organizations in connection with any and
     2               all required government approvals. Such expression of
                     support may include, among other things, sending letters
     3               of support to appropriate entities; appearing in support
                     at public hearings and/or community hearings;
     4               contacting the mayor and/or other elected or appointed
                     officials to express support; and generally working
     5               together with the Owner/Construction Manager to
                     obtain full entitlements and approvals for the Project to
     6               proceed. (Emphasis added.)
     7        118. Fields responded to Olbrei’s email: “Thanks for the LOU. As I’m
     8 sure you’re aware, your proposed language is a far cry from what we discussed at
     9 breakfast a few weeks ago. As we mentioned to you, this project can only support
    10 a certain budget given its location and the project’s projected rents. As a result,
    11 we cannot commit to anyone unless the numbers work. Nothing will change that.
    12 What we’re willing to do is make a good faith effort to try to find ways to work
    13 with the Carpenters Union and for that matter, anyone, that can help us build this
    14 project at a feasible budget. That being said, please find attached redlined LOU
    15 that reflects our discussion and consistent position.”
    16        119. The next day, on May 25, Pantoja of LIUNA wrote to Fields that
    17 contrary to what they discussed at their breakfast meeting, they could not agree to
    18 anything other than the exclusivity arrangement in the proposed Letter of
    19 Commitment [“LOC”] because “of the Favored Nation Clause as it relates to our
    20 agreement with G.H. Palmer.” Pantoja wrote that LIUNA “couldn’t enter into
    21 anything different then [sic] we have with G.H. Palmer.” Like SWRCC’s LOU, in
    22 exchange to agreeing to use exclusive union under the LOC, LIUNA promised via
    23 its LOC:
                     17. The Union on its own behalf and/or through their
    24               participating individuals, members, labor organizations,
                     unions, officers, representatives, business managers,
    25               agents, consultants, independent contractors (including
                     any agents, persons or entities who assisted with
    26               preparation of comment letters and related appendices)
                     or attorneys (or any other person action on their behalf
    27               or otherwise under the direction or control), or any of
                     them (collectively ‘Affiliated Parties’) will not
    28                                          - 24 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 25 of 48 Page ID #:25



                      participate in any meetings or hearings to challenge,
     1                oppose, contest, take adverse actions or bring suit or
                      file any claim, complaint or opposition in any forum or
     2                before any agency, body, court or other tribunal,
                      whether administratively, quasi-judicially, judicially or
     3                otherwise regarding a Residential/Commercial Podium
                      Project covered by this Agreement. (Emphasis Added.)
     4
                      a.     Furthermore, on behalf of itself and its Affiliated
     5                Parties, Union agrees that it will not assist, support,
                      encourage or cooperate with any Affiliated Parties, or
     6                any other person or entity of any kind who challenges,
                      opposes, contests, intervenes, takes adverse action or
     7                bring suit or files any claim, complaint or opposition in
                      any forum or before any agency, body, court or other
     8                tribunal, whether administratively, quasi-judicially,
                      judicially       or      otherwise,     regarding        a
     9                Residential/Commercial Podium Project and will take
                      all lawful and good faith steps it deems necessary to
    10                ensure that all of its Affiliated Parties abide by the
                      terms in the preceding paragraph and this Agreement.
    11                (Emphasis added.)
    12 VI.     When Icon did not cede to the Union Defendants’ exclusivity demands,
               the Union Defendants brought their sham litigation to state court.
    13
               120. Having failed in their efforts to coerce, intimidate, extort and
    14
         pressure Icon to use exclusively union contractors on the Project through its abuse
    15
         of the administrative process from May 2017 through August 2018, the Union
    16
         Defendants continued to press their sham CEQA challenges to delay the Project
    17
         and drive up its costs by filing a Petition for Writ of Mandate in the Superior
    18
         Court of the State of California County of Los Angeles. The Petition again
    19
         asserted violations of CEQA and requested that the Court set aside the Project
    20
         approvals.
    21
               121. The same day, SWRCC Senior Field Representative Dan Langford
    22
         told Fields during a phone conversation that the Union Defendants had
    23
         specifically budgeted money for their CEQA litigation scheme. Langford made it
    24
         clear that the Union Defendants did not truly believe in the substance of their
    25
         CEQA claims by telling Fields that if the Union Defendants did not challenge
    26
         Icon’s Project they would simply challenge another developer’s project. Langford
    27
    28                                          - 25 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                      12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 26 of 48 Page ID #:26




     1 further made clear that the Union Defendants’ true goal was to delay the Project
     2 and drive up costs.
     3        122. Immediately following Fields’ discussion with Langford, Fields
     4 texted Ron Diament from SWRCC the following: “I spoke with Dan and he
     5 emphatically said that you want the full labor agreement or you’ll sue. He
     6 suggested that we’d be better off paying for it now by hiring you versus getting
     7 the project delayed and the impacts it would cause. He boasted that they have the
     8 budget for it so it won’t affect you but will significantly affect us.”
     9        123. Icon has continued to discuss with the SWRCC and the LIUNA the
    10 importance of the Project to the community and its willingness to use union
    11 contractors as well as nonunion contractors through a competitive bidding
    12 process, but the Union Defendants continue to abuse the CEQA process to force
    13 Icon to cede to their demands.
    14 VII. The Union Defendants have a pattern and practice of filing sham
              CEQA litigation to delay large development projects within Los
    15        Angeles County (as well in other California counties).
    16        124. Upon information and belief, the Union Defendants maintain
    17 databases that track general contractors, subcontractors, permit applications, as
    18 well as when cities release draft Mitigated Negative Declarations (environmental
    19 reports that are less comprehensive than EIRs) and EIRs for major construction
    20 projects. The Union Defendants use the databases to decide which contractors to
    21 target for CEQA litigation based on the size and scope of the project, without
    22 regard to the merits of the CEQA claims.
    23        125. Upon information and belief, the Union Defendants used those
    24 databases to identify the Icon Panorama Project as a target for its scheme.
    25        126. This is not the first time that the Union Defendants filed sham
    26 oppositions and appeals based on false CEQA claims to delay development
    27 projects within Los Angeles County, California for the sole purpose of coercing,
    28                                           - 26 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 27 of 48 Page ID #:27




     1 intimidating, extorting, and pressuring developers to surrender to their demands.
     2 The Union Defendants use the CEQA process as a means to secure control of the
     3 labor market and dictate the cost of labor for all construction projects in the
     4 County.
     5        127. As an example, upon information and belief, LIUNA and/or SWRCC
     6 are currently utilizing the same sham challenges under the guise of alleging
     7 CEQA-based claims on the following large mixed use projects in Los Angeles
     8 County representing millions of square feet of residential and commercial space
     9 that include thousands of units and billions of dollars of development at a time
    10 when Los Angeles is experiencing a significant housing shortage that has resulted
    11 in a homeless crisis:
    12     - 6901 West Santa Monica Boulevard, Los Angeles, CA
    13     - 222 West Second Street, Los Angeles, CA
    14     - 129-135 West College Street, Los Angeles, CA
    15     - 1240-1260 South Figueroa Street, Los Angeles, CA
    16     - 1107-1121 North Mansfield Avenue, and 1106-1126 North Orange Drive,
    17        Los Angeles, CA
    18     - 520-532 South Mateo Street, Los Angeles, CA
    19     - 676 South Mateo Street, Los Angeles, CA
    20     - 1001 Olympic Blvd., Los Angeles, CA
    21     - 1033-1057 South Olive Street, Los Angeles, CA
    22     - 1375 St. Andrews Place, Los Angeles, CA
    23     - 1030-1380 North Broadway and 1251 North Spring Street, Los Angeles,
    24        CA
    25     - 1000-1022 South Hill Street, Los Angeles, CA and 220 and 226 West
    26        Olympic Blvd., Los Angeles, CA
    27     - 1000 West Temple Street, Los Angeles, CA
    28                                        - 27 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                  12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 28 of 48 Page ID #:28




     1                            FIRST CAUSE OF ACTION
     2                     Attempted Monopolization in Violation of
     3                            Section 2 of the Sherman Act
     4        128. Paragraphs 1 through 127 are re-alleged and reincorporated herein.

     5        129. The sham and baseless oppositions to construction permit

     6 applications on environmental or regulatory grounds is a strategy that labor
     7 organizations like the Union Defendants in this case use to eliminate competing
     8 nonunion contractors from the labor market. Developers who cannot pledge to use
     9 exclusively union labor find their projects blocked entirely or their costs increased
    10 significantly if their permits are challenged. Thus, developers like Icon suffer
    11 injury no matter which option they choose—higher labor costs if they pledge to
    12 use only union labor on their projects, or higher costs in delays of their projects if
    13 they do not succumb to the Union Defendants’ tactics and defend against the
    14 sham litigation and proceedings that the Union Defendants pursue both
    15 administratively and in the courts.
    16        130. Through such illegal conduct, the Union Defendants seek to obtain

    17 monopoly power over the sale of labor services to developers (like Icon) of large
    18 real estate projects within Los Angeles County, California (the “Relevant
    19 Market”). Such large real estate projects are generally those that fall within the
    20 purview of the Department of City Planning’s “Major Projects Unit,” which
    21 enables the Department to conduct a more thorough and focused analysis of large,
    22 complex projects that have the potential to generate the most significant effects on
    23 the City’s infrastructure, local economy, and environment.
    24        131. Unions, Icon, other project owners/construction contractors which

    25 use nonunion labor, other project owners/construction contractors which use
    26 union labor only, and the community at large recognize the existence of the
    27 Relevant Market as an area of effective competition for labor services due to the
    28                                          - 28 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                       12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 29 of 48 Page ID #:29




     1 high demand and desirability of project development and construction such as
     2 Icon’s Panorama Project.
     3          132. The Union Defendants compete against nonunion contractors in the
     4 Relevant Market.
     5          133. The Union Defendants have sought to exercise control and monopoly
     6 power over the Relevant Market by engaging in predatory, unlawful, fraudulent
     7 and/or other anti-competitive business practices, including but not limited to
     8 initiating or threatening to initiate sham and objectively baseless CEQA-based
     9 protests and litigation that will prevent or delay the development of construction
    10 (including the Project) within the Relevant Market. Such baseless protests and
    11 lawsuits, which the Union Defendants file over and over again, are the means by
    12 which they conceal their attempts to control/lower the supply of labor and drive
    13 up the cost of using nonunion labor such that nonunion contractors are excluded
    14 from the Relevant Market, interfering directly with Icon’s relationships with, and
    15 right to open competitive bidding to, construction contractors that use nonunion
    16 labor.
    17          134. The Union Defendants’ lawsuits and threats of lawsuits represent a
    18 significant barrier to entry to the Relevant Market for any price-competitive
    19 nonunion contractor that seeks to obtain work from developers like Icon. By
    20 raising the aggregate wage rate, the Union Defendants’ anti-competitive activities
    21 also drive up the cost of projects because only union labor can be used, allowing
    22 the Union Defendants to maintain their market power in such downstream
    23 markets. As a result of the Unions’ illegal actions, market labor prices will rise to
    24 the level set by the Union Defendants when nonunion contractors are driven out
    25 of the market.
    26          135. The Union Defendants’ acts have prevented or suppressed
    27 competition, and continue to prevent or suppress competition, and these acts have
    28                                          - 29 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                      12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 30 of 48 Page ID #:30




     1 permitted the Union Defendants to seek a dominant and monopolistic market
     2 position and wage control in violation of Section 2 of the Sherman Act, 15 U.S.C.
     3 § 2.
     4        136. The Union Defendants have made clear their intent to prevent
     5 development of any additional project in the Relevant Market on which union
     6 labor is not used. Their objective is to obtain a monopoly by increasing and
     7 controlling wage rates and/or destroying competition in the Relevant Market and
     8 to obtain and maintain a dominant market position.
     9        137. Competition in the Relevant Market has suffered, and will continue
    10 to suffer, regardless of whether monopoly power is attained because through their
    11 anti-competitive activities, the Union Defendants will obtain the unilateral power
    12 to set wage rates in the Relevant Market.
    13        138. The Union Defendants have willfully sought to acquire and maintain
    14 a monopoly in the Relevant Market through predatory, unlawful, fraudulent
    15 and/or other anti-competitive business practices. The Union Defendants’ intent to
    16 monopolize can be inferred from the nature of their illegal conduct.
    17        139. The Union Defendants’ intent, power, and resources create a
    18 dangerous probability that they will succeed in monopolizing the Relevant
    19 Market, causing the significant anticompetitive consequences described above.
    20        140. The Union Defendants’ illegal conduct is not exempted from the
    21 Sherman Act or any other anti-trust law because they have sought to act in concert
    22 with project-owners like Icon, construction contractors, and consulting companies
    23 (SWAPE and SEM) – all non-labor groups – to achieve a monopoly in the
    24 Relevant Market and have sought to obtain that monopoly through illegitimate
    25 means and for illegitimate purposes. In particular, if developers (like Icon) or their
    26 contractors/designated agents do not succumb to the Union Defendants’ demands
    27 that they use exclusively union labor on their construction projects, the Union
    28                                          - 30 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                       12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 31 of 48 Page ID #:31




     1 Defendants continue to assert their sham and objectively baseless protests and
     2 litigation, which have nothing to do with the legitimate goals of a union or the
     3 purpose of labor law protections.
     4         141. Icon is a “person” entitled to sue under 15 U.S.C. § 15 because it has
     5 been injured as a direct result of the Union Defendants’ antitrust violations
     6 described herein. Icon’s injury was caused by a substantial reduction in the
     7 available supply of labor in the Relevant Market as a result of the Union
     8 Defendants’ illegal conduct, which was intended to, and did in fact, have an
     9 anticompetitive effect beyond the costly delays in Icon’s Project and the other
    10 damages it has suffered. Specifically, the Union Defendants’ illegal conduct has
    11 removed nonunion labor from the Relevant Market: either developers (i) succumb
    12 and pledge to use exclusively union labor, substantially driving up their labor
    13 costs, or (ii) decline such a pledge, suffer delays to their projects caused by the
    14 Union Defendants’ sham and baseless CEQA litigation, and incur substantial
    15 litigation costs in defending against that litigation.
    16         142. As a direct and proximate result of the Union Defendants’ above-
    17 described anti-competitive activities, Icon has suffered business injuries and/or
    18 loss of property by, among other things, threats to their project, loss of goodwill,
    19 significant lost profits, increase in interest rates, costs increases due to increases in
    20 the minimum wage, possible retail lease losses, costs of suit and attorneys’ fees, a
    21 loss of revenue that will impact prices paid by consumers of the Project and other
    22 projects that project-owners seek, or will seek, to develop, and significant cost
    23 overruns due to delays in construction and carrying costs of those projects.
    24         143. As a proximate result of the wrongful acts herein alleged, Icon has
    25 been damaged in an amount to be determined at trial.
    26
    27
    28                                            - 31 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                          12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 32 of 48 Page ID #:32




     1        144. Icon has suffered, and will continue to suffer, irreparable harm,
     2 entitling Icon to injunctive relief, if the Union Defendants are not enjoined from
     3 engaging in their anti-competitive conduct.
     4                          SECOND CAUSE OF ACTION
     5      Conspiracy to Monopolize in Violation of Section 2 of the Sherman Act
     6        145. Paragraphs 1 through 144 are re-alleged and reincorporated herein.
     7        146. The Union Defendants knowingly and willfully conspired among
     8 themselves and others, including the non-labor groups described above, to
     9 monopolize the Relevant Market.
    10        147. The Union Defendants’ specific intent to monopolize the Relevant
    11 Market is apparent from the character of the Unions’ conduct and their actions as
    12 alleged in this Complaint.
    13        148. The Union Defendants committed overt acts and engaged in other
    14 conduct pursuant to, and in furtherance of, the conspiracy. The Union Defendants
    15 have engaged in predatory, unlawful, fraudulent and/or other anti-competitive
    16 business practices directed toward achieving the objective of controlling labor
    17 costs and destroying competition in the Relevant Market as described above.
    18        149. The Union Defendants did the acts and things alleged in this
    19 Complaint pursuant to, and in furtherance of, the conspiracy. By virtue of the
    20 Union Defendants’ statements, behavior, conduct, overt acts, and omissions to
    21 prevent or substantially delay Icon from proceeding with the Project and other
    22 construction projects, the Union Defendants have the specific intent to
    23 monopolize the Relevant Market by controlling wage rates and excluding
    24 nonunion contractors and owner-developers which choose to work with nonunion
    25 contractors (like Icon) from the construction industry.
    26        150. Icon is a “person” entitled to sue under 15 U.S.C. § 15, because it has
    27 been injured as a direct result of the Union Defendants’ antitrust violations
    28                                         - 32 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 33 of 48 Page ID #:33




     1 described herein. Icon’s injury was caused by a substantial reduction in the
     2 available supply of labor in the Relevant Market as a result of the Union
     3 Defendants’ illegal conduct, which was intended to, and did in fact, have an
     4 anticompetitive effect beyond the costly delays in Icon’s Project and the other
     5 damages it has suffered. Specifically, the Union Defendants’ illegal conduct has
     6 removed nonunion labor from the Relevant Market: either developers (i) succumb
     7 and pledge to use exclusively union labor, substantially driving up their labor
     8 costs, or (ii) decline such a pledge, suffer delays to their projects caused by the
     9 Union Defendants’ sham and baseless CEQA litigation, and incur substantial
    10 litigation costs in defending against that litigation.
    11         151. As a direct and proximate result of the Union Defendants conspiracy
    12 to engage in anti-competitive activities in violation of the Sherman Act, Icon has
    13 suffered business injuries and/or loss of property by, among other things, threats
    14 to their projects, loss of goodwill, significant lost profits, costs of suit and
    15 attorneys’ fees, a loss of revenue that will impact prices paid by consumers for
    16 the Project and other projects Icon and other owners seek to develop, and
    17 significant cost overruns due to delays in construction of those projects.
    18         152. As a proximate result of the wrongful acts herein alleged, Icon has
    19 been damaged in an amount to be determined at trial.
    20         153. Icon has suffered, and will continue to suffer, irreparable harm,
    21 entitling Icon to injunctive relief, if the Union Defendants are not enjoined from
    22 engaging in their anti-competitive conduct.
    23                            THIRD CAUSE OF ACTION
    24    Directing a “Group Boycott” in Violation of Section 1 of the Sherman Act
    25         154. Paragraphs 1 through 153 are re-alleged and reincorporated herein.
    26         155. The Union Defendants have sought to control/lower the supply of
    27 labor and drive up the cost of using nonunion labor such that nonunion
    28                                           - 33 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 34 of 48 Page ID #:34




     1 contractors are excluded from the Relevant Market by organizing and leading an
     2 unlawful group boycott in violation of Section 1 of the Sherman Act.
     3        156. The Union Defendants have directed and orchestrated concerted
     4 efforts between and among various union contractors in the Relevant Market to
     5 enter into tacit and/or express agreements with the Union Defendants and each
     6 other to offer developers only union labor on any projects within the Relevant
     7 Market and refuse to work with developers who do not accede to their demands to
     8 use only union labor.
     9        157. For example, as explained above in Paragraphs 112-114, 116-119,
    10 Defendant LIUNA refused to negotiate with Icon over an alternative labor
    11 arrangement, in part, because LIUNA entered a “most favored nation” agreement
    12 with a competing developer whereby LIUNA agreed with the competing
    13 developer not to enter more favorable agreements with other developers, such as
    14 Icon. Given the lower costs of nonunion labor, this type of agreement ensures that
    15 LIUNA, and the union contractors which participate in the unlawful group
    16 boycott with LIUNA described above, will never agree to allow a developer to
    17 use any nonunion labor on any project, effectively foreclosing nonunion
    18 contractors from entering the Relevant Market.
    19        158. On information and belief, union contractors who have agreed to
    20 participate in the unlawful group boycott described above have refused to work
    21 with developers like Icon, and/or bid on any development projects, where the
    22 developer does not pledge to use only union labor.
    23        159. As part of this unlawful group boycott, the Union Defendants have
    24 made clear their intent to prevent development of medium to large scaled projects
    25 that require environmental review in the Relevant Market on which union labor is
    26 not used. Their objective is to obtain a monopoly by increasing and controlling
    27
    28                                        - 34 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                   12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 35 of 48 Page ID #:35




     1 wage rates and/or destroying competition in the Relevant Market and to obtain
     2 and maintain a dominant market position.
     3        160. The Union Defendants have willfully sought to acquire and maintain
     4 a monopoly in the Relevant Market through predatory, unlawful, fraudulent
     5 and/or other anti-competitive business practices such as directing the above-
     6 described group boycott. The Union Defendants’ intent to monopolize can be
     7 inferred from the nature of their illegal conduct.
     8        161. The Union Defendants’ illegal conduct is not exempted from the
     9 Sherman Act or any other anti-trust law because they have sought to act in concert
    10 with construction contractors and consulting companies like SWAPE and SEM –
    11 all non-labor groups – to achieve a monopoly in the Relevant Market and have
    12 sought to obtain that monopoly through illegitimate means and for illegitimate
    13 purposes, including an unlawful group boycott as described above.
    14        162. The Union Defendants-led unlawful group boycott is a per se
    15 violation of section 1 of the Sherman Act. Alternatively, the Union Defendants-
    16 led unlawful group boycott violates the Rule of Reason because it harmed not
    17 only Icon’s business, but also competition in the Relevant Market among
    18 suppliers of labor for development projects as described herein.
    19        163. Icon is a “person” entitled to sue under 15 U.S.C. § 15, because it has
    20 been injured as a direct result of the Union Defendants’ antitrust violations
    21 described herein. Icon’s injury was caused by a substantial reduction in the
    22 available supply of labor in the Relevant Market as a result of the Union
    23 Defendants’ illegal conduct, which was intended to, and did in fact, have an
    24 anticompetitive effect beyond the costly delays in Icon’s Project and the other
    25 damages it has suffered. Specifically, the Union Defendants’ illegal conduct has
    26 removed nonunion labor from the Relevant Market: either developers (i) succumb
    27 and pledge to use exclusively union labor, substantially driving up their labor
    28                                          - 35 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 36 of 48 Page ID #:36




     1 costs, or (ii) decline such a pledge, suffer delays to their projects caused by the
     2 Union Defendants’ sham and baseless CEQA litigation, and incur substantial
     3 litigation costs in defending against that litigation.
     4        164. As a direct and proximate result of the Unions’ above-described
     5 anti-competitive activities, Icon has suffered business injuries and/or loss of
     6 property by, among other things, threats to their projects, loss of goodwill,
     7 significant lost profits, costs of suit and attorneys’ fees, a loss of revenue that will
     8 impact prices paid by consumers of the Project and other projects that project-
     9 owners seek, or will seek, to develop, and significant cost overruns due to delays
    10 in construction of those projects.
    11        165. As a proximate result of the wrongful acts herein alleged, Icon has
    12 been damaged in an amount to be determined at trial.
    13        166. Icon has suffered, and will continue to suffer, irreparable harm,
    14 entitling Icon to injunctive relief, if the Union Defendants are not enjoined from
    15 engaging in their anti-competitive conduct.
    16                           FOURTH CAUSE OF ACTION
    17    Conspiracy and Attempt to Enter Into Exclusive Dealing Arrangement in
    18   Violation of Section 3 of the Clayton Act and Section 1 of the Sherman Act
    19        167. Paragraphs 1 through 166 are re-alleged and reincorporated herein.

    20        168. By engaging in predatory, unlawful, fraudulent and/or other anti-

    21 competitive business practices, including but not limited to initiating or
    22 threatening to initiate sham and objectively baseless CEQA-based protests and
    23 litigation that will prevent or delay the development of construction (including the
    24 Project) within the Relevant Market, the Union Defendants seek to create an
    25 unlawful exclusive dealing arrangement between themselves and contractors
    26 which work on development projects like Icon’s Project, all of which is prohibited
    27 by section 3 of the Clayton Act, 15 U.S.C. § 14. Under this exclusive dealing
    28                                           - 36 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                         12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 37 of 48 Page ID #:37




     1 arrangement, whereby contractors pledge to the Union Defendants in advance of
     2 any bids the contractors may submit on construction projects in the Relevant
     3 Market that they will use exclusively union labor on such projects, union
     4 contractors become the exclusive source of labor services available for purchase
     5 by developers like Icon.
     6        169. The Union Defendants knowingly and willfully conspired among
     7 themselves and others, including the non-labor groups described above, to obtain
     8 an exclusive dealing arrangement in violation of section 3 of the Clayton Act.
     9        170. The Union Defendants’ specific intent to monopolize the Relevant
    10 Market through an unlawful exclusive dealing arrangement is apparent from the
    11 character of the Union Defendants’ conduct and their actions as alleged in this
    12 Complaint.
    13        171. The Union Defendants committed overt acts and engaged in other
    14 conduct pursuant to, and in furtherance of, the above-described conspiracy. The
    15 Union Defendants have engaged in predatory, unlawful, fraudulent and/or other
    16 anti-competitive business practices directed toward achieving the objective of
    17 controlling labor costs, eliminating or foreclosing a substantial share of the
    18 nonunion labor supply that exists or previously existed in the Relevant Market,
    19 and destroying competition in the Relevant Market.
    20        172. The Union Defendants did the acts and things alleged in this
    21 Complaint pursuant to, and in furtherance of, the conspiracy. By virtue of the
    22 Union Defendants’ statements, behavior, conduct, overt acts, and omissions to
    23 prevent or substantially delay Icon from proceeding with the Project and other
    24 construction projects, the Union Defendants have the specific intent to enter into
    25 an exclusive dealing arrangement in violation of Section 3 of the Clayton Act.
    26        173. The Union Defendants’ illegal conduct is not exempted from the
    27 Clayton Act or any other anti-trust law because they have sought to act in concert
    28                                         - 37 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 38 of 48 Page ID #:38




     1 with construction contractors and certain consulting companies (SWAPE and
     2 SEM) – all non-labor groups – to achieve a monopoly in the Relevant Market and
     3 have sought to obtain that monopoly through illegitimate means and for
     4 illegitimate    purposes.   In   particular,   if   owners   (like   Icon)   or   their
     5 contractors/designated agents do not succumb to the Union Defendants’ demands
     6 that they use only union labor on their construction projects, the Union
     7 Defendants continue to assert their sham and objectively baseless protests and
     8 litigation, which have nothing to do with the legitimate goals of a union or the
     9 purpose of labor law protections.
    10         174. The exclusive dealing arrangement described above violates the Rule
    11 of Reason because it harmed not only Icon’s business, but also competition in the
    12 Relevant Market among suppliers of labor for development projects as described
    13 herein.
    14         175. Icon is a “person” entitled to sue under 15 U.S.C. § 15, because it has
    15 been injured as a direct result of the Union Defendants’ antitrust violations
    16 described herein. Icon’s injury was caused by a substantial reduction in the
    17 available supply of labor in the Relevant Market as a result of the Union
    18 Defendants’ illegal conduct, which was intended to, and did in fact, have an
    19 anticompetitive effect beyond the costly delays in Icon’s Project and the other
    20 damages it has suffered. Specifically, the Union Defendants’ illegal conduct has
    21 removed nonunion labor from the Relevant Market: either developers (i) succumb
    22 and pledge to use exclusively union labor, substantially driving up their labor
    23 costs, or (ii) decline such a pledge, suffer delays to their projects caused by the
    24 Union Defendants’ sham and baseless CEQA litigation, and incur substantial
    25 litigation costs in defending against that litigation.
    26         176. As a direct and proximate result of the Union Defendants conspiracy
    27 to enter into an exclusive dealing arrangement and engage in anti-competitive
    28                                           - 38 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                         12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 39 of 48 Page ID #:39




     1 activities in violation of the Clayton Act, Icon has suffered business injuries
     2 and/or loss of property by, among other things, threats to their projects, loss of
     3 goodwill, significant lost profits, costs of suit and attorneys’ fees, a loss of
     4 revenue that will impact prices paid by consumers for the Project and other
     5 projects Icon and other owners seek to develop, and significant cost overruns
     6 due to delays in construction of those projects.
     7        177. As a proximate result of the wrongful acts herein alleged, Icon has
     8 been damaged in an amount to be determined at trial.
     9        178. Icon has suffered, and will continue to suffer, irreparable harm,
    10 entitling Icon to injunctive relief, if the Union Defendants are not enjoined from
    11 engaging in their anti-competitive conduct.
    12                           FIFTH CAUSE OF ACTION
    13          Violation of Labor Management Relations Act, 29 U.S.C. § 187
    14        179. Paragraphs 1 through 178 are re-alleged and reincorporated herein.
    15        180. Section 303(a) of the Labor Management Relations Act makes it
    16 unlawful for a labor organization, like the Union Defendants, to engage in conduct
    17 defined as an unfair labor practice under section 8(b)(4) of the National Labor
    18 Relations Act, 29 U.S.C. 158(b)(4).
    19        181. Under section 8(b)(4) of the NLRA, it is an unfair labor practice for a
    20 union to threaten, coerce, or restrain an employer with the object of forcing the
    21 employer to enter into any agreement prohibited by section 8(e) of the NLRA or
    22 forcing or requiring any employer to cease doing business with any other employer.
    23        182. Under section 8(e) of the NLRA, labor organizations and employers
    24 are prohibited from entering into any agreement, express or implied, whereby such
    25 employer ceases or refrains or agrees to cease or refrain from doing business or
    26 otherwise dealing with the products of any other employer.
    27
    28                                         - 39 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 40 of 48 Page ID #:40




     1        183. The Union Defendants used, and are using, the sham litigation tactics
     2 described herein to coerce Icon to sign project labor agreements in which Icon
     3 pledges to use exclusively union labor on the Panorama Project. Thus, the object of
     4 the Union Defendants’ unlawful conduct is to force Icon not to purchase the labor
     5 services offered by nonunion contractors (i.e., “other employers”) or otherwise
     6 work with nonunion contractors on the Project. Specifically, the Union
     7 Defendants’ unlawful conduct coerces Icon into either (i) succumbing and signing
     8 the project labor agreements, eliminating competitive bidding and substantially
     9 driving up Icon’s labor costs, or (ii) declining such a pledge, suffering delays to
    10 their projects caused by the Union Defendants’ sham and baseless CEQA
    11 litigation, and incurring substantial litigation costs in defending against that
    12 litigation.
    13        184. The project labor agreements are unlawful under section 8(e) of the
    14 NLRA because the Union Defendants do not have a collective bargaining
    15 relationship with Icon, and because the project labor agreements are not directed
    16 towards the “reduction of friction” that may be caused when union and nonunion
    17 employees of different employers are required to work together at the same jobsite.
    18 To the contrary, the Union Defendants’ sole motivation in coercing Icon to sign the
    19 unlawful project labor agreements is to monopolize the supply of construction labor
    20 for projects within the Relevant Market, as described herein.
    21        185. Under section 303(b) of the LMRA, an employer “injured in his
    22 business or property by reason of any violation” of section 303(a) of the Act may
    23 sue for and recover damages and the cost of suit.
    24        186. Icon has standing to bring suit under section 303(b) because it was the
    25 specific target of the Union Defendants’ illegal conduct in attempting to coerce Icon
    26 to enter into the project labor agreements. As a direct and proximate result of the
    27 Union Defendants’ illegal conduct, Icon has suffered business injuries and/or loss
    28                                          - 40 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                      12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 41 of 48 Page ID #:41




     1 of property by, among other things, threats to their projects, loss of goodwill,
     2 significant lost profits, costs of suit and attorneys’ fees, a loss of revenue that
     3 will impact prices paid by consumers for the Project and other projects Icon and
     4 other owners seek to develop, and significant cost overruns due to delays in
     5 construction of those projects.
     6        187. As a proximate result of the wrongful acts herein alleged, Icon has
     7 been damaged in an amount to be determined at trial.
     8                           SIXTH CAUSE OF ACTION
     9    Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(c)
    10        188. Paragraphs 1 through 187 are re-alleged and reincorporated herein.
    11        189. Icon is a “person” within the meaning of 18 U.S.C. §§ 1961(3) and
    12 1964(c).
    13        190. The Union Defendants constitute an “enterprise” engaged in, and
    14 whose activities affect, interstate commerce within the meaning of 18 U.S.C. §§
    15 1961(4) and 1962 (the “Enterprise”). The Enterprise exists separate and apart
    16 from the pattern of racketeering activity alleged and the Union Defendants
    17 themselves.
    18        191. Defendants Alexis Olbrei, Pete Rodriguez, Dan Langford, Ron
    19 Diament, Angel Olvera, Sergio Rascon, and Ernesto Pantoja are each “persons”
    20 within the meaning of 18 U.S.C. §§ 1961(3) and 1962(c), who are employed by
    21 and/or associated with the Enterprise.
    22        192. From April 2017 until the present, the “persons” identified in
    23 Paragraph 191 conducted, participated in, engaged in, conspired to engage in, or
    24 aided and abetted the conduct of the affairs of the Enterprise through a pattern of
    25 racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5), and
    26 1962(c). The predicate acts constituting the pattern of unlawful activity engaged
    27 in by the “persons” identified in Paragraph 191 constitute:
    28                                          - 41 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 42 of 48 Page ID #:42




     1              a.     Extortion, as defined in 18 U.S.C. § 1961(1)(B) and 18 U.S.C.
     2 § 1951, including but not limited to:
     3                     i.    The sham and objectively baseless litigation and related
     4 conduct described above beginning in April 2017 and continuing to the present, in
     5 which one or more of the “persons” identified in Paragraph 191 threatened to stop
     6 and/or delay the Project through unfounded CEQA and/or related challenges and
     7 litigation if Icon continued its efforts to develop the Project or other projects in
     8 the Relevant Market. Icon’s fear of economic loss from the extortion is
     9 reasonable. This extortion obstructed interstate commerce;
    10                     ii.   Upon information and belief, additional acts of extortion
    11 were engaged in by one or more of the “persons” identified in Paragraph 191
    12 beginning on or after April 2017. The information regarding each of those
    13 separate acts of extortion is within the custody and control of the Union
    14 Defendants and/or their agents.
    15              b.     Mail fraud, as defined in 18 U.S.C. § 1961(1)(B) and 18
    16 U.S.C. § 1341, including but not limited to, one or more of the “persons”
    17 identified in Paragraph 191 used the U.S. mails in around April 2017 through
    18 August 2018 to submit to the Planning Committee correspondence, petitions,
    19 “written comments,” and/or other documents that made false and misleading
    20 factual representations about the size, scope and environmental impact of the
    21 Project. Upon information and belief, one or more of the “persons” identified in
    22 Paragraph 191 made additional uses of the U.S. mails to circulate materially false
    23 and misleading information and/or documents about the Project. The information
    24 regarding those additional separate mail fraud violations is entirely within the
    25 custody and control of the Union Defendants and/or their agents.
    26        193. These acts all occurred after the effective date of RICO and more
    27 than two such acts occurred within ten years of one another.
    28                                         - 42 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 43 of 48 Page ID #:43




     1        194. All of the predicate acts described herein were continuous so as to
     2 form a pattern of racketeering activity in that the “persons” identified in
     3 Paragraph 191 engaged in the predicate acts over a substantial period of time and
     4 such predicate acts have become their regular way of conducting business, and
     5 these business practices will continue indefinitely into the future unless restrained
     6 by this Court. Specifically, the “persons” identified in Paragraph 191 knowingly
     7 violated the extortion, mail fraud statutes and other statutes discussed in the
     8 preceding paragraphs in connection with their illegal schemes. Each of these acts
     9 constitutes a separate and distinct racketeering activity, as defined in 18 U.S.C. §
    10 1961(a).
    11        195. The “persons” identified in Paragraph 191 have engaged in numerous
    12 illegal acts in connection with their fraudulent schemes, as described in the
    13 preceding paragraphs. Those illegal acts constitute predicate acts of racketeering
    14 activity within the meaning of 18 U.S.C. § 1961(1) and were perpetrated for the
    15 same or similar purpose, and had similar results, participants, victims, and
    16 methods of communication.
    17        196. As a direct and proximate result of, and by reason of the activities of
    18 the “persons” identified in Paragraph 191, and their conduct in violation of 18
    19 U.S.C. § 1962(c), Icon has been injured in its business or property within the
    20 meaning of 18 U.S.C. § 1964(c). The above-described actions were taken, among
    21 other purposes described herein, with the specific intent and for the purpose of
    22 carrying out the Union Defendants’ scheme and artifice to defraud and to conduct
    23 or participate in the affairs of the Enterprise. These acts are capable of repetition.
    24 Furthermore, the extortionate conduct aimed at Icon was done specifically to
    25 prevent construction of the Project and any other project which would utilize non-
    26 union labor.
    27
    28                                          - 43 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                       12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 44 of 48 Page ID #:44




     1        197. As a result of these actions, Icon has been injured in its business or
     2 property, having suffered, among other things, threats to their projects, significant
     3 lost profits, lost goodwill, costs of suit and attorneys’ fees, and significant cost
     4 overruns due to delays in construction of the Project.
     5        198. Icon is entitled to recover treble the damages it has sustained together
     6 with the cost of the suit, including reasonable attorneys’ and experts’ fees.
     7        199. Icon has suffered, and will continue to suffer, irreparable harm,
     8 entitling Icon to injunctive relief, if the Union Defendants are not enjoined from
     9 engaging in their anti-competitive conduct.
    10                          SEVENTH CAUSE OF ACTION
    11   Unfair Competition, Cal. Bus. & Prof. Code § 17200, Against All Defendants
    12        200. Paragraphs 1 through 199 are re-alleged and reincorporated herein.
    13        201. Icon brings this action on its own behalf as an entity that has suffered
    14 injury in fact and lost money or property as a result of the Union Defendants’
    15 unfair competition within Los Angeles County, California.
    16        202. The Union Defendants have engaged in unfair competition by
    17 committing acts that are unlawful, unfair, and fraudulent business practices or acts
    18 as defined by the California Business and Professions Code sections 17200, et
    19 seq. by, among other things, engaging in the acts described above, including but
    20 not limited to:
    21               a.    Conduct that constitutes or threatens incipient violation of the
    22 Sherman and Clayton Acts, 15 U.S.C. § 2, et seq., and/or violates the policy and
    23 spirit of these laws by significantly threatening or actually harming lawful
    24 competition, including but not limited to the conduct described in the first,
    25 second, third, and fourth causes of action;
    26
    27
    28                                          - 44 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                       12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 45 of 48 Page ID #:45




     1               b.    Conduct that violates the Racketeering Influenced and Corrupt
     2 Organizations Act, 18 U.S.C. § 1960, et seq., including but not limited to the
     3 predicate acts described in Paragraphs 192-196 above; and
     4               c.    Initiating and maintaining frivolous sham inquiries or
     5 objections to the Project, with the sole purpose of halting or delaying completion
     6 of the Project.
     7        203. The acts described in this Complaint constitute numerous individuals
     8 and combined unfair, unlawful, and/or fraudulent acts or practices within the
     9 meaning of Business and Professions Code sections 17200, et seq. The totality of
    10 the Union Defendants’ conduct has enabled the Union Defendants, among other
    11 things, to dominate and control competition, including the sale of labor services to
    12 construction contractors and project developers, including but not limited to Icon,
    13 within the Relevant Market. The Union Defendants’ conduct as detailed above
    14 represents a significant barrier to entry to the Relevant Market for any developer-
    15 owner, like Icon, which seeks or may seek to use a price-competitive nonunion
    16 contractor. By raising the aggregate wage rate, the Unions’ anti-competitive
    17 activities raise barriers to entry in both project-owner and construction contractor
    18 markets because projects will become cost-prohibitive or more costly to complete,
    19 allowing the Union Defendants to maintain their market power in such downstream
    20 markets. As a result of the Union Defendants’ illegal actions, market labor prices
    21 will rise to the level set by the Union Defendants when nonunion contractors are
    22 driven out of the market.
    23        204. The Union Defendants actively and directly participated in or
    24 provided substantial assistance to others who committed the unfair, unlawful
    25 and/or fraudulent acts or practices described herein.
    26        205. The gravity of the harm of the Union Defendants’ conduct on Icon as
    27 well as on nonunion contractors and labor within the Relevant Market outweighs
    28                                         - 45 -
                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                     12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 46 of 48 Page ID #:46




     1 any potential benefits of such conduct. The Union Defendants’ conduct described
     2 herein offends established public policies, is immoral, unethical, oppressive,
     3 unscrupulous, and is substantially injurious to consumers.
     4        206. The Union Defendants’ unfair and unlawful business practices are
     5 likely to continue to harm Icon, nonunion contractors and labor, and consumers,
     6 and present a continuing threat to the public.
     7        207. As a result of these actions, Icon has been injured in its business or
     8 property, having suffered, among other things, threats to their projects, significant
     9 lost profits, lost goodwill, costs of suit and attorneys’ fees, and significant cost
    10 impacts and overruns due to delays in construction of the Project.
    11        208. Icon seeks a permanent injunction pursuant to Business and
    12 Professions Code section 17203, restraining and enjoining the Union Defendants
    13 from continuing the acts of unfair competition set forth above;
    14        209. Icon requests during this action a preliminary injunction pursuant to
    15 Business and Professions Code section 17203 to enjoin and restrain the Union
    16 Defendants from the acts of unfair competition set forth above;
    17        210. Icon is entitled to recover restitutionary disgorgement of profits and
    18 other economic benefits unjustly obtained by the Union Defendants from the Icon
    19 as a result of the Union Defendants’ acts of unfair competition;
    20        211. Icon requests all costs, expenses and attorneys’ fees of suit pursuant
    21 to 17 U.S.C. §§ 503-05; and
    22        212. Any other and further relief as the court deems just and equitable.
    23        WHEREFORE, Plaintiffs request judgment against Defendants, and each
    24 of them, for the following:
    25
    26
    27
    28                                          - 46 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                      12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 47 of 48 Page ID #:47




     1 ON THE FIRST, SECOND, THIRD, FOURTH AND FIFTH CAUSES
     2 OF ACTION
     3        213. The Union Defendants and their agents be enjoined during this
     4 litigation, and permanently thereafter, from ongoing and future acts constituting
     5 violations of Federal antitrust laws to maintain or secure a monopoly, as provided
     6 for by 15 U.S.C. § 26;
     7        214. Treble damages under section 4 of the Clayton Act, 15 U.S.C. § 15,
     8 arising from harm Icon has sustained as a result of the Union Defendants’
     9 violation of section 2 of the Sherman Act, 15 U.S.C. § 2;
    10        215. Damages under 29 U.S.C. § 187(b);
    11        216. Prejudgment interest;
    12        217. Costs of suit incurred;
    13        218. All costs, expenses and attorneys’ fees; and
    14        219. Such other and further relief as the court deems just and proper.
    15 ON THE SIXTH CAUSE OF ACTION
    16        220. Issue a permanent injunction restraining the Union Defendants, their
    17 officers, employees, agents, affiliates, parents, subsidiaries and all other persons
    18 who act in concert with them from making false, misleading or deceptive
    19 statements or representations about the Project;
    20        221. Issue a permanent injunction restraining the Union Defendants, their
    21 officers, employees, agents, affiliates, parents, subsidiaries and all other persons
    22 who act in concert with them from extorting Icon;
    23        222. Award damages against the Union Defendants, jointly and severally,
    24 for a sum of money equal to the amount of damages Icon has sustained or will
    25 sustain, said amount to be trebled pursuant to 18 U.S.C. § 1964(c);
    26        223. Award prejudgment interest on the amount of damages Icon has
    27 sustained;
    28                                         - 47 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                       12781206
Case 2:19-cv-00181-CBM-MRW Document 1 Filed 01/09/19 Page 48 of 48 Page ID #:48




     1        224. Award all costs of litigation incurred by Icon, including its
     2 reasonable attorneys’ fees and expert witness fees, pursuant to 18 U.S.C. §
     3 1964(c);
     4        225. Award punitive damages; and
     5        226. Award such other further relief as the Court deems just and
     6 equitable.
     7 ON THE SEVENTH CAUSE OF ACTION
     8        227. A permanent injunction pursuant to Business and Professions Code
     9 section 17203, restraining and the Union Defendants from continuing the acts of
    10 unfair competition set forth above;
    11        228. During this action, a preliminary injunction pursuant to Business and
    12 Professions Code section 17203 to enjoin and restrain the Union Defendants from
    13 the acts of unfair competition set forth above;
    14        229. The Union Defendants be ordered to restore all funds acquired by the
    15 acts of unfair competition set forth above pursuant to Business and Professions
    16 Code section 17203;
    17        230. For all costs, expenses and attorney’s fees of suit pursuant to 17
    18 U.S.C. §§ 503-05; and
    19        231. Any other and further relief as the court deems just and equitable.
    20        DATED: January 9, 2019.
    21                                        STEPTOE & JOHNSON LLP
    22                                         s/ Jason Levin
                                              Jason Levin
    23                                        633 West Fifth Street, Suite 700
                                              Los Angeles, California 90071
    24                                        Karl M. Tilleman (Pro Hac Pending)
                                              Alan Bayless Feldman (Pro Hac Pending)
    25                                        201 E. Washington St., Suite 1600
                                              Phoenix, AZ 85004
    26
                                              Attorneys for Plaintiff
    27
    28                                         - 48 -
                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                    12781206
